Citation Nr: 1455088	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also perfected an appeal of the issues of entitlement to service connection for a right knee disability and tinnitus.  However, in decisions dated in August 2012 and August 2013, the RO granted service connection for a right knee disability and tinnitus.  As these decisions represent a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In November 2010, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of his hearing has been associated with the record. 

In November 2011, the Board remanded this claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a rating decision dated in August 2013, a brief from the Veteran's representative dated in May 2014, and VA treatment records dated from October 2010 to December 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  



FINDING OF FACT

The evidence of record is against a finding that the Veteran has residuals of a head injury, to include headaches.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a head injury, to include headaches, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in November 2011 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim to obtain any outstanding private and VA treatment records and for a VA examination with an opinion as to the etiology of any current residuals of a head injury, to include headaches.  The RO sent the Veteran a development letter asking him to submit a VA Form 21-4142, Authorization and Consent to Release Information, for any outstanding treatment records.  In June 2013, the Veteran submitted a completed VA Form 21-4142 indicating that all of his treatment was at the VA Worcester Clinic or the VA Jamaica Plains Hospital in Boston.  However, he did not indicate that any of these records pertained to his claimed headaches disability.  After obtaining treatment records from the Boston VA medical center and a VA examination and opinion, the RO then readjudicated the Veteran's claim in an August 2012 statement of the case (SOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2007.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  A VA neurological disorders examination was obtained in December 2011.  The VA examination was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

IV.  Factual Background and Analysis

At the outset, the Board notes that the Veteran has claimed that he has residuals of a head injury, to include headaches and tinnitus.  As the claim for tinnitus has been granted in an August 2013 rating decision, this decision will focus on the headaches aspect of the Veteran's claim.  The Veteran contends that his residuals of a head injury, to include headaches, stemmed from an incident in service in which he was attacked by assailants and struck on the left side of the head with a chair.  Specifically, the Veteran testified during his November 2010 Travel Board hearing that he began to experience headaches a few days after being hit over the head, and that the headaches always started on the left side close to the area of the hematoma.  He indicated that these symptoms have been continuous for over 40 years since service.

The Veteran's service treatment records confirm that he was attacked by assailants in service in March 1971 and sustained a hematoma to the left side of the skull.  However, there is no recorded treatment for headaches after that time, and the Veteran's separation examination a few months later recorded no objective defects.

The Veteran's post-service treatment records are negative for treatment for or a diagnosis of residuals of a head injury, to specifically include headaches.  In a VA treatment record dated in August 2010, the Veteran reported that he was hit with a chair on the left side of his head in service and he still could not hear out of his left ear.  In September 2010, the Veteran complained of decreased hearing and ringing in his left ear after being jumped by a group of men in service.  He noted that this assault resulted in a hematoma on the left side of his head and decreased hearing in his left ear.  The Veteran did not complain of headaches in either of these treatment records.

Pursuant to the Board's November 2011 remand, the Veteran was afforded a VA neurological disorders examination in December 2011.  The examiner found that the Veteran had never been diagnosed with a headache condition.  The Veteran reported that he was the victim of an assault in service, in which he was hit above the left ear with a metal chair.  The Veteran reported that this resulted in a hematoma.  He claimed that since this time, he has had headaches in the left temporal area.  He indicated that until the 1990's, he went to his primary care physician for this, but his primary care physician is now deceased and his treatment records are not available.  The Veteran reported that he took Fiorinal for a short time, but this did not help much, so he went back to taking Tylenol over the counter.  He denied any associated symptoms such as N/V, photophobia, or visual scotomata.  The Veteran indicated that he talked to his current primary care physician about his headaches, but his primary care physician did not recommend anything.  The Veteran indicated that Tylenol worked well to treat his headaches.

The examiner noted that the Veteran reported that he experienced headache pain localized to the left side of the head, but was unable to provide a description of the headache character.  The Veteran denied any non-headache symptoms associated with the reported headaches.  He indicated that the duration of the typical head pain was less than one day.  The Veteran reported prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner found that it was less likely than not that the Veteran had an active headache problem.  The examiner noted that he reviewed the Veteran's treatment records, and found no mention of headaches as a current concern.  The examiner noted that given that the Veteran had many opportunities to seek improved care of the claimed headaches, but has not brought this up on a single occasion, suggests that this is not an ongoing issue.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that residuals of a head injury, to specifically include headaches, currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have residuals of a head injury, to specifically include headaches, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain on the left side of his head.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's lay assertions do not constitute a competent clinical diagnosis of an existing headaches disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any headaches disability at any time during the course of the appeal.  Moreover, the Veteran has not complained of headaches during any of his VA treatment, despite complaining of hearing loss and tinnitus following the attack during service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the in-service injury to the left side of the skull, the weight of the evidence is against a finding that the Veteran had a headaches disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.










	(CONTINUED ON NEXT PAGE)



In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for residuals of a head injury, to include headaches, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


